Title: To George Washington from Lewis Stephens, 20 September 1757
From: Stephens, Lewis
To: Washington, George



Honourable Sr
September the 20th 1757

I think it my Duty Indispencibly to acknowledge with Greatfullness Your Timeous Sending Immediate relief in our deep

Distress also by Leaving a Number of men, for our Protection the which had it not been done we Should not had men to protect us, and certainly must have moved my Family to Some part for their Safety and Further Inform Your Honour, that by all Probability our Enemy is round us as by the Inclosed affadavid will Inform You also one of the Sentrys Last Night heard 3 Indian Hallowing in Different Parts, and a Gunn was heard Yesterday in the Evening by People Goeing to their habitations, about 2. Miles distant from this place it was So near them and Samuel Newels Plantation, and they being Cattle run[.] they Immediately returned and Gave us this account, all which Gives me Just reason to Suspect that the 3. Indians Seen Last night were Detatched from their body in order to discover the Country & thereby find where they may Strik the next Stroke, there are about 46. People Safely Come in from Cacapon, To Frys Fort women & Children Besides, I am of oppinion that the Place of their General Randisvous, is in the Cove between the heads, of this and Stoney Creek, Rivers, in the mountains, a Place Commodeous for Such Enemies to resort—I and others are well acquainted with the Place, and Could Pilot men there but have not a Sufficient Number of men to Goe in Search of them, for we are weak at this tim and know not when we Shall be attacked, we Shall always Give Intelidgence of what Occurence, and am With Due regard Your Honours obedient Humble Servant

Lewis Stephens

